Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Son et al. (US Pat. Pub. 2018/0342521).
Regarding claim 1, Son teaches an integrated circuit device comprising:
a conductive line formed on a substrate  [fig. 1b, 312 and 304a];
an insulating spacer covering side walls of the conductive line and extending parallel with the conductive line [fig.1b, 404, 406, 408, 409 and 417]; and
a conductive plug that is spaced apart from the conductive line with the insulating spacer therebetween [fig. 1b, 414],
wherein the insulating spacer comprises:

an outer spacer contacting the conductive plug [fig. 1b, 408]; and
a barrier layer between the insulating liner and the outer spacer to prevent oxygen atoms from diffusing into the outer spacer [fig. 1b, 406 and 409].
Regarding claim 8, Son discloses an integrated circuit device comprising:
a line structure including a bit line formed on a substrate and an insulation capping pattern covering the bit line [fig. 1b, bit line 312 and 304a, capping pattern 314];
an insulating spacer covering side walls of the line structure [fig. 1b, 404, 406, 408, 409, 417];
a conductive plug spaced apart from the bit line in a first horizontal direction with the insulating spacer therebetween [fig. 1b, 414]; and
a conductive landing pad vertically overlapping the conductive plug [fig. 1b, 418a/b/c], 
wherein the insulating spacer comprises: 
an insulating liner contacting the line structure [fig. 1b, 404];
an outer spacer contacting the conductive plug and the conductive landing pad [fig. 1b, 408]; and
a barrier layer between the insulating liner and the outer spacer to prevent oxygen atoms from diffusing into the outer spacer [fig. 1b, 406 and 409].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 3, 5-7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son as applied to claims 1 and 8 above, and further in view of Trinh et al. (US Pat. Pub. 2020/0052203).
Regarding claim 2, Son fails to teach the use of a two-dimensional material having a two-dimensional crystalline structure.  However, Trinh teaches a semiconductor device in which 2D materials are utilized as a diffusion barrier [paragraph [0066].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Trinh into the method of Son by using a 2D material having a 2D crystalline structure.  The ordinary artisan would have been motivated to modify Son in the manner set forth above for at least the purpose of utilizing materials known to prevent oxygen diffusion, improve the cycling and retention performance of the semiconductor device [Trinh, paragraph [0025]].
Regarding claim 3, Son in view of Trinh teaches the integrated circuit device of claim 1, wherein the barrier layer includes SiC, SiCN or BN [Trinh, paragraph [0066], BN].
Regarding claim 5, Son in view of Trinh discloses the integrated circuit device of claim 1, wherein the barrier layer has a band gap of at least 1.3eV [Trinh, paragraph [0066] teaches h-BN which has an eV of 5.97eV according to paragraph [0047] of the instant specification].
Regarding claim 6, Son in view of Trinh teaches the integrated circuit device of claim 1, wherein the barrier layer includes a monomolecular layer of a two-dimensional 
Regarding claim 7, Son in view of Trinh fails to specifically teach the thickness of the barrier layer is 3-10A.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired diffusion blocking effect.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 9, Son in view of Trinh teaches the integrated circuit device of claim 8,
wherein the barrier layer includes a two-dimensional material having a band gap of at least 1.3 eV [Trinh, paragraph [0066] teaches h-BN which has an eV of 5.97eV according to paragraph [0047] of the instant specification], and
wherein the barrier layer is between the bit line and the conductive plug and between the insulation capping pattern and the conductive landing pad [Son, fig. 1b, 
Regarding claim 10, Son in view of Trinh teaches the integrated circuit device of claim 8,
wherein the barrier layer includes SiC, SiCN or BN [Trinh, paragraph [0066] teaches h-BN], and
wherein the barrier layer is between the bit line and the conductive plug and between the insulation capping pattern and the conductive landing pad [Son, fig. 1b, 406 and 409 are between the conductive plug and the bit line as well as the capping pattern and the landing pad].
Regarding claim 12, Son in view of Trinh teaches the integrated circuit device of claim 8, wherein the barrier layer includes a monomolecular layer of a two-dimensional material selected from among hexagonal boron nitride (h-BN), GaS, GaSe, phosphorene, WS2, WSe2, M0S2, MoSe2, ReS2, and ReSe2 [Trinh, paragraph [0066], h-BH], the barrier layer will include at least one monomolecular layer].
Regarding claim 13, Son in view of Trinh teaches the integrated circuit device of claim 8, wherein the barrier layer includes a plurality monomolecular layer of a two-dimensional material selected from among hexagonal boron nitride (h-BN), GaS, GaSe, phosphorene, WS2, WSe2, M0S2, MoSe2, ReS2, and ReSe2 [Trinh, paragraph [0066], h-BH], the barrier layer is 70-200A and will include a plurality of monomolecular layer].
Claims 4, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son as applied to claims 1 and 8 above, and further in view of Lee et al. (US Pat. Pub. 2015/0061134).

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lee into the method of Son by forming an air spacer between the insulating liner and the barrier layer.  The ordinary artisan would have been motivated to modify Son in the manner set forth above for at least the purpose of utilizing a spacer technique that better reliability and a lower dielectric constant [Lee, paragraph [0101]].
Regarding claim 11, Son in view of Lee teaches the integrated circuit device of claim 8, wherein the insulating spacer further comprises an air spacer [Lee, fig. 1b, AG], and
Wherein the insulating liner is spaced apart from the barrier layer with the air spacer therebetween [Lee, fig. 1b, AG is between two of the spacer layers to provide better reliability].
Regarding claim 15, Son in view of Lee teaches an integrated circuit device comprising:
a line structure including a bit line formed on a substrate and an insulation capping pattern that covers the bit line [Son, fig. 1b, bit line 312 and 304a, capping pattern 314];
a pair of insulating spacers covering opposite side walls of the line structure, respectively [Son, fig. 1b, 404, 406, 408, 409 and 417 on either side of the bit line]; and

wherein each of the pair of insulating spacers comprises:
an insulating liner contacting the bit line [Son, fig. 1b, 404];
an outer spacer contacting one of the pair of conductive plugs [Son, fig. 1b, 408];
an outer barrier layer between the insulating liner and the outer spacer to prevent oxygen atoms from diffusing into the outer spacer [Son, fig. 1b, 406 and 409]; and
an air spacer between the insulating liner and the outer barrier layer [Lee, fig. 1b, AG between two spacer layers].
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Lee as applied to claims 4, 11 and 15 above, and further in view of Trinh et al. (US Pat. Pub. 2020/0052203).
Regarding claim 18, Son in view of Lee fails to specifically teach the material used for the barrier layer is selected from among (h-BN), GaS, GaSe, phosphorene, WS2, WSe2, M0S2, MoSe2, ReS2, and ReSe2. However, Trinh teaches a semiconductor device in which 2D materials are utilized as a diffusion barrier, including h-BN [paragraph [0066]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Trinh into the method of Son in view of Lee by using h-BN as the barrier layer material.  The ordinary artisan would have been motivated to modify Son in the manner set forth above for at least the purpose of 
Regarding claim 19, Son in view of Lee and Trinh fails to specifically teach the thickness of the barrier layer is 3-10A.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired diffusion blocking effect.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son as applied to claims 1 and 8 above, and further in view of Xia et al. (US Pat. #7,132,353).
Regarding claim 14, Son teaches the integrated circuit device of claim 8, wherein the insulating liner includes a silicon nitride layer [paragraph [0049]]
Son fails to teach the outer spacer is a silicon nitride layer doped with dopants of oxygen or carbon or a combination of the above.  However, Xia teaches the formation of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Xia into the method of Son by forming the outer spacer from SiN doped with oxygen.  The ordinary artisan would have been motivated to modify Son in the manner set forth above for at least the purpose of utilizing known spacer materials with improved dielectric and diffusion barrier properties [Xia, column 3 lines 8-14].
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Lee and Trinh as applied to claims 18 and 19 above, and further in view of Xia et al. (US Pat. #7,132,353).
Regarding claim 16, Son in view of Lee and Trinh teaches the integrated circuit device of claim 15, wherein the insulating liner includes silicon nitride layer [Son, paragraph [0049]],
Wherein the outer barrier layer includes a two-dimensional material having a bandgap of at least 1.3eV [Trinh, paragraph [0066] teaches h-BN which has an eV of 5.97eV according to paragraph [0047] of the instant specification].
Son in view of Lee and Trinh fails to teach the outer spacer is a silicon nitride layer doped with dopants of oxygen or carbon or a combination of the above.  However, Xia teaches the formation of spacers on a transistor in which the silicon nitride has been doped with oxygen [column 3, lines 8-12].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Xia into the method of Son in view of Lee and 
Regarding claim 17, Son in view of Lee, Trinh and Xia teaches the integrated circuit device of claim 15, wherein the insulating liner includes silicon nitride layer [Son, paragraph [0049]],
Wherein the outer spacer includes a silicon nitride layer doped with dopants of oxygen atoms or carbon atoms or a combination of the above atoms [Xia, column 3, lines 8-12], and
Wherein the outer barrier layer includes SiC, SiCN or BN [Trinh, paragraph [0066] teaches h-BN].
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816